Appeals having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Barbara Kapnick, J.), entered on or about May 12, 2010, and said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 30, 2011, it is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Tom, J.P, Andrias, Saxe; Freedman and ManzanetDaniels, JJ. [Prior Case History: 27 Misc 3d 1236(A), 2010 NY Slip Op 51046(11).]